Citation Nr: 1738004	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  15-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include unspecified anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to June 1959 and from August 1959 to August 1975, which includes service in the Republic of Vietnam.  He received the Bronze Star Medal, Joint Services Commendation Medal, and Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied service connection for PTSD.

Finally, in light of the Veteran's reported symptoms and contentions and to encompass all disorders that are reasonably raised by the record, the Board has recharacterized the claim of service connection for PTSD as a claim of service connection for an acquired psychiatric disability, to include unspecified anxiety disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

This claim was previously before the Board in December 2016, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had an initial psychiatry consultation at December 2014 VA treatment.  He was diagnosed with unspecified anxiety disorder and rule out PTSD.  At January 2015 VA mental health treatment, the treating social worker felt that the Veteran appeared angry and somewhat confused.  While she felt that he may have symptoms of PTSD, a more detailed assessment was necessary.  Based on the DSM-V criteria, the Veteran was diagnosed with unspecified anxiety disorder.  The record does not show further treatment.

A VA PTSD examination was conducted in June 2015.  The examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD under DSM-5 criteria and that he did not have any other mental disorder that conformed to DSM-5 criteria.  The examiner explained that the Veteran perhaps had PTSD-like symptoms in the 1970s, but that the symptoms that he reported during the examination did not meet the criteria for a diagnosis of PTSD.  He periodically experienced some very mild anxiety symptoms, but there was no impairment in any psychosocial functioning.  He was "not sitting in the recliner chair 'doing nothing' all day."  Rather, he engaged with friends, was extremely active with church, was on numerous church committees, visited his children and grandchildren, was a deacon at church, had a good relationship with his wife, and had a successful career.  He had never received any mental health treatment or taken any psychotropic medications.  The Veteran may have experienced some mild bouts of anxiety which were very occasional (can be less than monthly), but what he explained did not satisfy "a criteria required for a diagnosis of a mental health 'significant impairment in psychosocial functioning.'"  He noted nightmares which may have been directly linked to military service, but they were infrequent.

The June 2015 VA examination is insufficient because the examiner did not specifically discuss the psychiatric diagnoses discussed above from VA treatment in December 2014 and January 2015.  The reports of these evaluations indicate that the Veteran was diagnosed as having unspecified anxiety disorder and that these diagnoses were explicitly based upon DSM-5 criteria.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in December 2014, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

In March 2017, the VA examiner wrote in an examination report addendum that she could not provide an opinion regarding the December 2014 diagnosis from treatment because she did not do the evaluation and the progress note did not include discussion of the symptoms and situations that were causing possible anxiety.  The claim should be remanded in order for the Veteran to be scheduled for a new examination that includes an opinion on the diagnosis from VA treatment.

VA treatment records to March 2017 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
March 2017 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from March 2017 to the present.

2.  Notify the Veteran that he may submit medical and/or lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to an acquired psychiatric disability.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

4.  Thereafter, schedule the Veteran for a VA examination with a different examiner than in June 2015 to determine the current nature, onset, and likely etiology of any acquired psychiatric disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must rule in or exclude a diagnosis of PTSD.

The examiner should opine as to whether it is at least as likely as not that any diagnosed acquired psychiatric disability is related to service or had its onset within one year of discharge from active duty.  

This opinion should include the unspecified anxiety disorder diagnosed beginning in December 2014 even if the examiner does not feel it is currently present.

In responding to the above inquiries, the examiner must acknowledge and discuss the Veteran's report of having psychiatric problems since service.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

